84704: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-32032: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84704


Short Caption:BLOOM VS. DIST. CT. (TGC/FARKAS FUNDING, LLC)Court:Supreme Court


Related Case(s):82794, 83177


Lower Court Case(s):Clark Co. - Eighth Judicial District - A822273Classification:Original Proceeding - Civil - Mandamus/Prohibition


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerJay BloomDanielle J. Barraza
							(Maier Gutierrez & Associates)
						Joseph A. Gutierrez
							(Maier Gutierrez & Associates)
						Jason R. Maier
							(Maier Gutierrez & Associates)
						


Real Party in InterestTGC/Farkas Funding, LLCDylan T. Ciciliano
							(Garman Turner Gordon)
						Erika A. Pike Turner
							(Garman Turner Gordon)
						


RespondentMark R. Denton


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





+
						Due Items
					


Due DateStatusDue ItemDue From


11/07/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


05/16/2022Filing FeeFiling fee paid. E-Payment $250.00 from Danielle J. Barraza. (SC)


05/16/2022Petition/WritFiled Petition for Writ of Mandamus or Prohibition Directing the Eighth Judicial District Court Clark County, Nevada, Honorable Mark R. Denton, District Judge, to Vacate (1) and Order Finding Non-Party Jay Bloom. (SC)22-15358




05/16/2022AppendixFiled Appendix to Petition for Writ - Volume 1. (SC)22-15361




05/16/2022AppendixFiled Appendix to Petition for Writ - Volume 2. (SC)22-15362




05/16/2022AppendixFiled Appendix to Petition for Writ - Volume 3. (SC)22-15363




05/16/2022AppendixFiled Appendix to Petition for Writ - Volume 4. (SC)22-15364




05/16/2022AppendixFiled Petition for Writ Supplement to Appellants' Appendix Volume 1. (SC)22-15385




05/16/2022AppendixFiled Petition for Writ Supplement to Appellants' Appendix Volume 2. (SC)22-15386




06/15/2022Order/ProceduralFiled Order Directing Answer.  Real party in interest shall have 28 days from the date of this order within which to file and serve an answer against issuance of the requested writ. Petitioner shall have 14 days from service of the answer to file and serve any reply.  (SC)22-18975




07/11/2022Petition/WritFiled Real Party in Interest's Answer to Petition for Writ. (REJECTED PER NOTICE FILED ON 7/11/22) (SC)


07/11/2022AppendixFiled Real Party in Interest's Appendix to Answer to Writ Petition. Vol. 1. (SC)22-21749




07/11/2022AppendixFiled Real Party in Interest's Appendix to Answer to Writ Petition. Vol. 2. (SC)22-21751




07/11/2022AppendixFiled Real Party in Interest's Appendix to Answer to Writ Petition. Vol. 3. (SC)22-21752




07/11/2022AppendixFiled Real Party in Interest's Appendix to Answer to Writ Petition. Vol. 4. (SC)22-21753




07/11/2022AppendixFiled Real Party in Interest's Appendix to Answer to Writ Petition. Vol. 5. (SC)22-21755




07/11/2022Notice/OutgoingIssued Notice of Rejection of Deficient Answer to Petition. Due date: 5 days. (SC)22-21760




07/12/2022Petition/WritFiled Real Party in Interest's Answer to Petition for Writ. (SC)22-21976




07/25/2022Petition/WritFiled Reply in Support of Petition for Writ of Mandamus or Prohibition. (SC)22-23348




10/11/2022Order/DispositionalFiled Order Denying Petition. "ORDER the petition DENIED." fn5 [The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.] RP/DH/MG. (SC)22-32032





Combined Case View